Citation Nr: 1803236	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Attorney


INTRODUCTION

The Veteran had active service from November 1974 to November 1979 and from October 1981 to October 1985.  He also had service in the United States Navy Reserve.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2017, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a low back disability, and entitlement to service connection for a psychiatric disability, to include PTSD, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for low back pain, a back injury, lumbar disc disease, and PTSD.  

2.  The evidence received since July 2007 rating decision is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 

3.  The evidence received since July 2007 rating decision is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability. 


CONCLUSIONS OF LAW

1.  Since a July 2007 final rating decision denial, new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2.  Since a July 2007 final rating decision denial, new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 2007 rating decision denied service connection for low back pain, a back injury, lumbar disc disease, and PTSD.  In deciding those claims, the RO considered the service personnel and medical records, post-service treatment records, and written statements.  The RO denied the claim for service connection for a low back disorder on multiple bases, including that the Veteran did not injure his back or receive treatment for back complaints during service, he was first diagnosed with a back disorder over twenty years after service, and the file included no evidence linking a back disorder to service.  The RO denied the claim for service connection for PTSD on the bases that the Veteran did not describe a specific traumatic incident that caused PTSD and there was no supporting evidence showing that such an incident occurred.

The Veteran neither appealed that decision, nor submitted new and material evidence within one year of the July 2007 rating decision.  38 C.F.R. § 3.156(b) (2017).  Therefore, that decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran attempted to reopen the claims by written statements received in April 2010 and January 2011.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Evidence satisfies the reasonable possibility standard when, considered with the previously considered evidence, it would at least trigger VA's duty to assist in securing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. 273 (1996). 

The evidence that has been associated with the record since the July 2007 rating decision includes the Veteran's written statements and hearing testimony, various lay statements, post-service treatment records, and VA examination reports.  That evidence is new as it is neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.  Specifically, the written statements and hearing testimony better describe the Veteran's in-service back injury and issues, which the service medical records corroborate, which was not noted in the July 2007 decision.  The written statements and hearing testimony also better describe the in-service stressors of personal assaults and punishments, and the service personnel records corroborate the Veteran being placed on mess hall duty during boot camp.  The lay statements confirm the Veteran came home a changed man following service.  The absence of in-service back problems and a more specific description of in-service stressors formed two of the bases of the previous denials of the claims of entitlement to service connection for a low back disability and PTSD.  Therefore, the evidence suggesting a back injury service and a possible stressor is material.

New and material evidence having been received, the claims of entitlement to service connection for a low back disability and PTSD are reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a low back disability, and entitlement to service connection for a psychiatric disorder, to include PTSD, but additional action is needed before the Board proceeds.

During the September 2017 hearing, the Veteran referenced treatment providers he had seen, whose records have not been associated with the claims file and are potentially pertinent to this appeal.  Those providers include St. Francis Hospital and Campbell Clinic, where he reportedly received back care and underwent back surgery in 1986; an unidentified physical therapist, and VA facilities in Memphis, Tennessee (then recent treatment), and Menlo Park, California (The National Center).  He also testified that he had been receiving disability benefits from the Social Security Administration (SSA) since 2006, based on PTSD.  The medical records upon which SSA relied in awarding the Veteran such benefits are pertinent to the appeal and should be secured.  

In addition, although there are service personnel records in the file, they do not appear to be complete.  In support of the claim for service connection for PTSD, the Veteran asserts that, in retaliation for reporting his company commander for intermittently planting him in the ground up to his head and watering him, making it difficult for him to breathe, and requesting to return home to see his pregnant wife, who was about to give birth, he was personally assaulted and punished, after which he changed and eventually developed PTSD.  Those punishments included being retained in boot camp for an extra two weeks while his wife gave birth; being held down in his bunk and burned with cigars and cigarettes, the (200+) scars of which  remain on his legs; and being placed on mess hall duty.  

Service personnel records confirm he was assigned to mess hall duty in February 1975, just days after completing basic training.  As the records do not establish that duty represented punishment, further service information is needed.  The Veteran has submitted lay statements confirming he appeared changed upon return from service, but service personnel records do not include any performance reports or other key documents, which might explain the basis for any change or corroborate a decline in function secondary to the alleged punishments.  

VA has provided the Veteran VA examinations and obtained a medical opinion during the course of this appeal, but the Veteran's representative alleges that the reports of those examinations and the opinion are inadequate to decide these claims.  The examination reports are incomplete, including because they are not based on a complete, accurate review of the record (evidence of in-service back problems/treatment ignored), do not contemplate competent reports of lay-observable symptoms (hearing difficulties and changes in personality), and are not supported by clinical findings (opinion ruling out relationship between hearing loss and service was not based on examination).  

Accordingly, these claims are REMANDED for the following action:

1.  After contacting the Veteran for more specific information regarding outstanding treatment records and securing any necessary authorization, obtain and associate with the file all records pertinent to this appeal.  The records should include those from St. Francis Hospital and Campbell Clinic, where the Veteran reportedly received back care and underwent back surgery in 1986; the physical therapist(s) referenced during the September 2017 hearing; and VA facilities in Memphis (recent treatment) and Menlo Park, California (The National Center). 

2.  Obtain and associate with the file the records upon which SSA relied in awarding the Veteran disability benefits in 2006.

3.  Exhaust all avenues of development in an effort to verify the Veteran's alleged in-service stressors, including by obtaining and associating with the file his service performance reports and any other key documents not yet part of his record.

4.  If the Veteran's in-service stressors cannot be verified, notify him in writing of the alternative evidence he can submit to support allegations of in-service personal assault.  38 C.F.R. § 3.304(f)(5) (2017).

5.  After all the above development is completed and pertinent documents associated with the claims file, schedule the Veteran for a VA mental health examination.  The examiner should review all pertinent evidence of record, including service medical and personnel records, post-service psychiatric records and diagnoses, the Veteran's written statements and hearing testimony, and all other lay statements of record.  The examiner should record in detail the Veteran's history of in-service stressors.  The examiner should then diagnose all psychiatric disorders found on examination or which were diagnosed during the course of this appeal.  They examiner should specifically state whether or not a diagnosis of PTSD is warranted and should opine whether each criterion for a diagnosis of PTSD is met.  Considering as competent any reported lay observable mental health symptoms, the examiner should opine as to whether each disorder is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to service, including any in-service stressors.  The examiner should provide a rationale for all opinions expressed, including by citing to the record.

6.  Schedule the Veteran for a VA audiology examination.  The examiner should review all pertinent evidence of record, including service medical and personnel records, which show duties that would have exposed the Veteran to noise, post-service treatment records, and the Veteran's written statements and hearing testimony.  The examiner should record in detail the Veteran's history of hearing difficulties and in-service and post-service noise exposure.  The examiner should then indicate whether the Veteran has hearing loss disability by VA standards.  Considering as competent any reported lay observable hearing difficulties, the examiner should opine as to whether any diagnosed hearing loss is at least as likely as not (50 percent or greater probability) related to service, including any relationship to in-service noise exposure.  The examiner should provide a rationale for all opinions expressed, including by citing to the record.

7.  Schedule the Veteran for a VA spine examination.  The examiner should review all pertinent evidence of record, including service medical records, which show multiple back complaints and confirm an injury; post-service treatment records, which include back diagnoses; and the Veteran's written statements and hearing testimony.  The examiner should record in detail the Veteran's history of back problems.  The examiner should then diagnose all back disabilities shown on examination and which were diagnosed during the course of this appeal.  Considering as competent any reported lay observable back difficulties, the examiner should opine as to whether any back disability is at least as likely as not (50 percent or greater probability) related to service, including the documented in-service back problems.  The examiner should provide a rationale for all opinions expressed, including by citing to the record.

8.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


